Citation Nr: 0103321	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for a chronic back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a request to re-open a 
previously denied claim of entitlement to service connection 
for a chronic back condition.

A Travel Board Hearing was held on April 26, 2000, in St. 
Petersburg, Florida, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for a chronic back disability, which he believes 
had its onset during service.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development is still necessary.  In particular, 
the Board notes that the veteran has identified certain VA 
medical records that he believes are pertinent to his claim, 
which have not yet been made part of the file.

At the April 2000 Travel Board Hearing, the veteran stated 
that he had back problems during service, that the problems 
developed into a chronic back condition for which he received 
medical treatment "on a continuous basis" at the VA 
Hospital on First Avenue in New York City "right after I 
left the service" in 1973, and that he thereafter also 
received VA medical treatment throughout the years for the 
same chronic condition at the following VA medical 
facilities:  Waco, Texas (sometime around 1975); Buffalo, New 
York (sometime around 1979); Miami, Florida (starting 
sometime around 1988); San Juan, Puerto Rico (between 1992 
and 1998); and Orlando and Tampa, Florida (since December 
1998).  The veteran further asserted that he was currently 
being treated by a VA specialist in Tampa, Florida, for his 
chronic back condition.  His representative then stressed the 
fact that the claim was originally denied by the RO on the 
basis of lack of evidence of a chronic back condition, and 
invited VA to reconsider the veteran's claim, in light of the 
newly-submitted evidence.

The Board has carefully reviewed the file, and has found, as 
noted earlier, that some records, seemingly pertinent to the 
veteran's claim for service connection for a chronic back 
disability, are not yet part of the file.  In particular, it 
appears that the missing records are those reportedly 
produced at the VA medical facilities in Buffalo, New York; 
New York City, New York; Waco, Texas; and Tampa, Florida.

Recently-enacted legislation has re-defined VA's duty to 
assist claimants in obtaining all the evidence that is 
necessary to substantiate their claims.  VA's re-defined duty 
to assist includes assistance in obtaining the claimant's 
service and VA medical records, records held by any Federal 
department or agency, if adequately identified by the 
claimant, and any other relevant records identified by the 
claimant.  It also requires, in the case of claims for 
disability compensation, that a medical examination be 
provided, or a medical opinion be sought, when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, and 5107; hereinafter referred 
to as "the VCAA").

It is, therefore, the Board's opinion that it is necessary to 
remand this case at this time, in order to attempt to secure 
the still missing VA medical records.  Also, pursuant to the 
provisions of the VCAA, the Board is of the opinion that the 
veteran should be examined by a VA physician, in order to 
clarify the diagnosis that is warranted in his particular 
case, and to obtain an opinion regarding the etiology of any 
diagnosed back condition.

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  A decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In view of all of the above, this case is remanded to the RO 
for the following additional development:

1.  The RO should attempt to secure 
copies of all records reflecting medical 
treatment at the VA medical facilities in 
New York City and Buffalo, New York, 
Waco, Texas, and Tampa, Florida.  The 
RO's attempts to do so, as well as any 
negative results, should be fully 
documented in the file.

2.  The RO should also make sure that the 
records that are in the file reflecting 
medical treatment at the VA medical 
facilities in San Juan, Puerto Rico, and 
Miami and Orlando, Florida, are complete.  
This applies particularly to those 
records produced at the VA medical 
facility in Orlando, Florida, as this is 
one of two of the medical facilities at 
which the veteran has said that he has 
been receiving medical treatment since 
December 1998.  Again, this development 
should be fully documented in the file.

3.  After the above development has been 
accomplished, and all the evidence 
secured as a result of that development 
has been made part of the file, the RO 
should schedule the veteran for a VA 
medical examination of his back.  The 
examiner should be asked to review the 
evidence in the file, to include the 
veteran's service medical records, 
examine the veteran's back, request, and 
interpret, for the record, any necessary 
studies and/or tests, and thereafter 
submit a comprehensive, legible report of 
medical examination containing, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the evidence in the 
file prior to the examination.

B.  A statement clarifying the 
diagnosis of the back that is 
warranted in the present case.

C.  His or her opinion as to whether 
it is at least as likely as not that 
any diagnosed disability of the back 
is causally related to service.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the requested report.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered. 

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




